Case 1:16-cv-09517-LAK-KHP Document 139-3 Filed 11/01/18 Page 1 of 3




                  Exhibit C
                  Case 1:16-cv-09517-LAK-KHP Document 139-3 Filed 11/01/18 Page 2 of 3


Daryoush Behbood

From:                        Brian C. Brook
Sent:                        Wednesday, October 10, 2018 5:19 PM
To:                          leber@slocumandsons.com; weber@slocumandsons.com; Keneally, Paul F.
Cc:                          dkleeberg@gmail.com; audreyhays@aol.com; lstein@atlantic.edu; Daryoush Behbood
Subject:                     Eber Bros Shareholder Request
Attachments:                 2018.10.10 Eber Bros Meeting Request.pdf


Dear Paul, Wendy, and Lester, 
 
My clients asked me to email you the attached letter, which is also being sent by mail. If you wish to discuss anything 
about it, my clients have authorized me to do so on their behalf. Thank you for your attention to this. 
 
Regards, 
 
Brian C. Brook
Clinton Brook & Peed
New York | New Jersey | Washington DC
(212) 256-1957

This email is intended only for the use of the party to which it is addressed and may contain information that is privileged, confidential, or protected by law. If you
are not the intended recipient you are hereby notified that any unauthorized dissemination, copying or distribution of this email or its contents is strictly
prohibited. If you have received this message in error, please notify us immediately by replying to the message and deleting it from your computer. 


 
 




                                                                                   1
Case 1:16-cv-09517-LAK-KHP Document 139-3 Filed 11/01/18 Page 3 of 3
